NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

URIEL ANTONIO MORENO-                           No.    19-70661
GONZALEZ,
                                                Agency No. A208-687-436
                Petitioner,

 v.                                             MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, BADE, Circuit Judges.

      Uriel Antonio Moreno-Gonzalez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

      In his opening brief, Moreno-Gonzales does not challenge the agency’s

dispositive conclusion that his proposed particular social group, “victims of police

brutality,” was not cognizable. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived).

      We lack jurisdiction to consider the new proposed particular social group

Moreno-Gonzalez raised in his opening brief, “people targeted for death by gang

members who have Government Police working from them under color of law,”

because he did not raise this group before the agency. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency).

      Thus, Moreno-Gonzalez’s asylum and withholding of removal claims fail.

      We lack jurisdiction to consider Moreno-Gonzalez’s contentions as to the

IJ’s denial of his CAT claim because he failed to challenge this decision to the

BIA. See Barron, 358 F.3d at 677-78.




                                          2                                   19-70661
      We also lack jurisdiction to consider Moreno-Gonzalez’s contentions that

the IJ misinterpreted the law and did not allow him to present evidence. See id.

      As stated in the court’s May 21, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   19-70661